.                 OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
FI
i                                      AUSTIN

tuam c. YInn
,lrC”“IY
      On”m*L




       Eonorabk Jaim D. Rood, Ccenlnrloaer
       Brrroru of &bar 8tatirtica
       Auatln,  Toxa8
       Dear art




                     he  Sour parading 3eatI.us shall not apply
               to steno&ephers'and pbmmaairt8r nor to meraan-
               tile ~atabll?bhmon~a,nor telepbom aad telegraN
               aompanra~ ln rural dlatriota, and ln uitier or
               tows or oillugsr   ol lesr than three thousand (3,000)
               Lnhabltants au show by the last preasding Federal.
               Census, nor to 8uperLntendwMk, matrons ud nur808
               and attendants o&ployed by, 13, end about SU    3r-
               phsna' homea as zwe charitable lnotltutlous not run
IIonorabl* JobnD.Roed.         page 2


           for pro?ltr and not operated by tho State.    In ame
                               ommgonolea~
           o f o x tr a o r dlna ry         lwh as groat p ub llo
           edamltiea,     OP rkmro it k0mo8   ruoeauty ror the
           FrotectAan of Inam life er property, lower hours
           say be uorkedj but for much tlrw not iesa then double
           tla  aJmZ1 bo *id  lwh tonaLa VU& &es txutunteY

          Hospitals are not 8poaiiiaaUy    ammrated as beLass
ombraeed rithla the toms of thin A&      ami, unless tha pbmm
"My other .aUblishMAt,    LAStltUti'An Or aAt6E~a'LSOVhere
iemles are uployodmla    oonatrusdto    ao lnohdm hospitala~
tker VU1 not be ulthti  t&e scope of this bllL

                In lt&tutory oonstrwtirm      it Aa    a   wdl    ssttlod   rule
Of %AtO~tAti~OA   tht a OXSO~tiOA ESkSS aS%A thS bt.At     thSt
the btatute should apply in all caa6a not excepted. Sutherlmnd
OA 3tatutocf CoAatrwtloA @xl Ed.) ( 494@ p* 923; Pirat Texan
Stat.       Iaaururas Co. tb Wey,        Ul   Tex. 68, 228 So If. 550;
Pedera2 Crude oil Co. V, roust-&to 015 coI, A22 Tu.         21, 52
a. Ye (2a) 39.     ‘phla la, in our oplalon,   the provw oonatoua-
tlan to be plaaod upon the &mate      Bill   under dlsauaaiaa~ that
tt ay;glZea to all establtabments, lnatftutlona and entoqdaea
where fszmloa 8ro m.ployed save tboae speoiflcelly        axeepted
therofrcm by the prorSsioos of this Act.        Such a GOmtrUOtlOA
c o r ta lnlyl.ama to be aA expreaa&lA af the splat      0r the Aunt
and further appears to be aarrylng out the intent of the kg-
luaturo~        thatls~   to1inlttbonuaber orhonrrnthatfoalles
may bo employed ulthln        aort8ld apeelfied       parloda      of tlme~
           TO furt&eZ    mubmt~tlate      our ~&AiOA,   if suah need
bs ntm6saary,   wo rerer to the raat that Senate Bill         129 is de-
FlVdU  in Fat   frcel Artloles   l!m     to 1572, Inclualve, or the
pen01 Cado md Artlolea       5168 to 5172, liicliulve,     of Vernan’a
Annotatsd Clvtl    StBtUtfJB, Which ln trUP UbP8 rs~bd          by 3mhre
3n3 l2g in order to make full use 0r our wumm nanpovsr.
me text of those repealed       artlalea    UL ulrsoh we are prlvrrlly
Foturosted in this        dlsuuse~on    Were AOt utor6d          Op aodlfled   by
said Senate Bill.  Am ori  n&y    vritten   these rqxaled arti-
cba did oat exuept from fk air applicaizon aupaff5teadanta,
umtrotm, or mraea and attendants employed by, in, aad about
such orphans’ homes am ace charitable hatltutlonm     wt run ior
proiit and not operated by the Ytate.     Thaao 4~8 csrtalnl~ not
Honorable       John 0. Reed, page 3


types of vark a8 those enunerated ~fn the artleles or in any
manner irkin thereto, yet t&e Legislature deemed such Work as
Uithin    the    ~UFV~UW   Of   the80   8t8tUtea,   for   t&8   418t   hgish-
ture 5peoiflCallg excepted them from the application thereof.
This is further indicative of the Paot that the statuteo  ap-
ply to all ertablisbments, lnstituttons and enterprises  where
femalea are employed save there speo:Sicallg excepted there-
from.
            Submitted vlth your requeot YSW the suggestion that
the doctrine of ejusdem goner18 furnIshas the oorrect rule of
conotruotion    with regalid to tke quertlon under consideration.
‘il3at where there are general worda follovlng partioular and
speolf'iowords, the former mwt be oonfined to thlnge of the
came kind, 6nd hospitals,      not being OS the olaa8ee enumerated
in 3enate Bill 129, are not wl.thin its soope.          As pointed out
ia Sutherland on statutory      Conatruotion,   pager,642 and 843,
rulee of lnterpmtatlon      of atatutes    are only intended to aid
l.naso&rtaining the 1eCjislativeIntent and not for the purpore
nf oontrolling the Intention or of oonfining the operation of
a statute within narrower.limitr than vere intended by the              '-
1awrrdikers.IA reading the bill       uuder dlsausslon,    Ft olca~lg
appeaw to have beea the intent of the Legislature           to regulate
the number!of hours vhloh females may be employed in any and
all,enterprises     save those speslPloally    exoepted. Purther-
more, the doctrine of.ej~stie~~ generis appear;s to have no ap-
plicatlon    vhere the spaciflo   words are not of the same nature.
We quote in part from Section 409 of Endllch on Interpretation
of StatutesI
               "IiQrther,ths general principle in queatlon ap-
         plies only vhere the speolPlc words are of the sane
         nature.   Whore they are of different genera, the
         meaning of the general vords remain unaffected by
         Its cormeatlon vith them. . . .”
An examination     of Seation 1 or Senate Bill     129 vi11 shov that
the classes of enterprises       enumerated are entirely    Independent.
of eaah other and of a vholly different        nature.    They are not
United to one genus, such as factories, but to numerous and
dlffcront    genera, such as hotelg,    restaurants,   telegraph of-
fleas,    theaters, and beauty shopa.     Therefore,   ue believe the
doctrine of ejusdom Feneris is not the proper oonstructloa           tc
be used in interpreting      this bill,
    Honorable John D. Reed, page 4


              It 1~ the opipion of this department that Sew&e Bill
    129 applies to all es~ebllahmenta, Lnatltutlona a.ndenterprises
    aeve thoee apeaifloally exoepted, and hospitals, not being llst-
    ed among the exceptiona* are vltbin the purview thereof.


                                           Yours very truly
                                      ATTCEU?EYOXXAL   OF TEXAS

                                     ;By

                                                Zred C. Chandler
                                                       Aaaiatent

                                                                 2
                                           ,-           g     cYf-&&+

                                                 Robert 0. Koah
    ROKrdb




t